DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 8 in the reply filed on 05/09/22 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto [EP3276393] in view of Ando [CN 101158749] and Brandt [EP0550896].
Claim 1: Ishimoto teaches an optical deflection element (light deflector, optical scanning device) [title], where the element comprises a reflective surface (5) [abstract] and a movable part (movable unit) [abstract[, where the movable part is configured to rotate the reflective surface so as to deflect light incident on the reflective surface [0022], the movable part includes: a metal film [0030]. However, Ishimoto does not appear to teach the movable part or mirror comprises a high reflective layer formed an upper surface of the metal film. Ando is provided. 
Ando teaches providing a reflecting strengthening film (406) on the reflecting film (405) for improving the reflectivity of the mirror [pg 10, para 1]. It would have been obvious to one of ordinary skill in the art to provide a reflecting strengthening film as taught by Ando to improve reflectivity of the reflective surface of the mirror. 
However, the prior art does not appear to teach providing a protective film continuously covering an upper surface and a side surface of the high reflective layer and a side surface of the metal film. Brandt is provided.
Brandt teaches providing a protective coating layer that is uniformly applied over the entire surface of each facet of the mirror [abstract]. It would have been obvious to one of ordinary skill in the art to provide a protective coating on the entire surface of the mirror as taught by Brandt so as to protect the mirror from damage and oxidation [pg 2, para 4]. 
Claim 2: Brandt teaches the coating can be an oxide film that allows passage of light [pg 2, para 4].
	Claim 3: Brandt teaches the protective film can be of silicon dioxide [pg 3, para 1].
	Claim 4: Brandt teaches the thickness of the protective film can affect the reflectivity of the mirror [abstract], therefore, it would have been obvious to one of ordinary skill in the art to optimize the thickness of the protective film through routine experimentation so as to achieve a desired optical result. 
 	Claim 5: Ishimoto teaches the metal can be of aluminum [pg 5, para 2].
	Claim 8: Ishimoto teaches a system comprising the optical deflection element [pg 14, para 10].

Conclusion
Claims 1-5, 8 are rejected.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353. The examiner can normally be reached Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDY C LOUIE/Primary Examiner, Art Unit 1715